Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 10/20/2021 amending claims 1, 6, 7, 10-12, 17, 19 and 20, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1- 20 are currently pending in the instant application.  
Regarding the title objection, Applicant has amended the title to be more descriptive. The title amendment is acknowledged and the corresponding objection has been withdrawn. 

Response to Remarks
Regarding the 35 U.S.C. 112(a) rejection, Applicant amends independent claims 1 and 12 with the term “corresponding a line width of the ... touch electrode metal” appended to the term “critical dimension” to overcome the rejection. For independent claim 12 and its dependent claims, the amendment is acknowledged and entered, the corresponding rejections have been withdrawn accordingly. However, the amendment for independent claim 1 is incomplete, and the rejections continue. Please see the 35 USC § 112 rejections below for details. 
In addition, the amendments fail to clarify the term “critical dimension compensation area” associated with the term “critical dimension” for independent claims 1 and 12, and their dependent claims. As a result, the claims have been rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as explained in more details in the corresponding sections below. 

Examiner’s Remarks
In the July 23, 2021 Office Action, the Office has mistakenly refer to prior art US 20190121474 A1 as “Nukui; Katsuyuki et al.”, which should be “Lee; JaeGyun et al.” instead. The office apologizes for the oversight and mistake, and the correct inventor name has been applied in the current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 12 (and some of their dependent claims) language recites, in part, “... edge area having at least one critical dimension (CD)  compensation area...”, without providing a clear definition on what is considered a “critical dimension compensation area” in a touch display device, neither in the claim language itself nor in the Application Specification. 
Application Specification paragraphs [0108-109] appear to be the only place providing relevant information about the term “critical dimension compensation area”, but none of them, or in other parts of the specification, discloses how the term is defined or determined. 
Applicant can consider guiding the Office to relevant texts and diagrams in Application Specification to demonstrate how the terms are defined to potentially overcome the rejection.
In addition, even if Application Specification provides some idea on the term in question, it is possible the 35 U.S.C. 112(a) rejections continue to be applied to the claims, as it is improper to import claim limitations from the Specification. See MPEP 2111.01 (II). 

Claims 1-11 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Amended claim 1 language contains, in part, “...a display panel including an inner area and an edge area adjacent to the inner area, the edge area having at least one critical dimension compensation area ...”. The term “critical dimension” is indefinite as it fails to point out what the term means . Unlike the other occurrences of the term in other parts of claim 1 language that is being clarified with “ a ... critical dimension corresponding a line width of the ... touch electrode metal”. 
Notice that the first and second critical dimension can be located in the inner area or in the edge area while the critical dimension compensation area can only be in the edge area, such that the first and second “critical dimension corresponding a line width of the ... touch electrode metal” language is not necessarily applicable to the traversed “critical dimension” in claim 1 language. 
Applicant can consider adding similar language to the traversed term to overcome the 112(b) rejection. 

Claims 1-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1 and 12 language contains the term “critical dimension compensation area”. The Office considers the term indefinite as the claim language itself (and/or Application Specification) does not appear to provide any definition upon which an area can be considered a “critical dimension compensation area”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; JaeGyun et al. (US 20190121474 A1, made of record in the IDS submitted on 11/24/2020) in view of Liu; Tzu-Wei et al. (US 20140292715 A1, made of record in the IDS submitted on 11/24/2020) 
As to claim 1, Lee discloses a touch display device (Fig. 1), comprising: a display panel ([0053] The touch display device according to embodiments of the present disclosure can include a display panel DISP) including an inner area ([0055]
The touch display device according to embodiments of the present disclosure can include a touch panel TSP)  and an edge area adjacent to the inner area (The peripheral area of DISP that surrounds touch panel TSP), the edge area having at least one critical dimension compensation area (Neither the claim language nor the Application Specification disclose how a critical dimension compensation area is determined Please see 35 U.S.C. 112(a) Written Description Rejections and 35 U.S.C. 112(b) indefiniteness Rejections  above), the display panel including: a touch electrode metal (Figs. 3, 8), the touch electrode metal having a first touch electrode metal ([0096] Referring to FIG. 8, the first touch electrode TE #1 and the third touch electrode TE #3 correspond to sensing touch electrodes (Sensing TE) that are electrically connected to each other to form one sensing touch electrode line SEL). 
Lee fails to directly disclose the first touch electrode metal has a first critical dimension corresponding a line width of the first touch electrode metal. 
However, in a pertinent field of endeavor, Liu discloses a touch display device having two sensing regions (Liu Abstract) with central electrodes and border electrodes (Fig. 6: border electrodes 41A and 41B) with a first critical dimension corresponding a line width of the first touch electrode metal ([0024] ..For a simpler comparison, in practice, for example, it is assumed that the electrodes 41, 42, 51 and 52 and the electrode 11 in FIG. 2 are equal in width along the X-direction) and a second touch electrode metal with a second critical dimension corresponding a line width of the second touch electrode metal larger than the first critical dimension ([0027]
FIG. 6 shows an electrode arrangement of a self-capacitance touch panel according to another embodiment of the present invention. ... It should be noted that, in the embodiment, border electrodes are narrower than central electrodes in width along the X-direction), the first part and the second part being adjacent to each other (Fig. 6). 
The combination of Lee and Liu continues to teach a lower electrode layer (Lee [0141] ... second electrode E2 (e.g., a cathode electrode or an anode electrode), and the like); a first step between the first touch electrode metal and the lower electrode layer in the inner area; a second step between the second touch electrode metal and the lower electrode layer in the edge area (Lee [0209] Referring to FIG. 20, a plurality of touch lines TL electrically connected to a plurality of touch electrodes TE is disposed on a display panel DISP. In the outline region (the region outside the dam) of the display panel DISP, the encapsulation layer L14 may not be disposed under the plurality of touch lines TL); and a touch circuit operatively connected to the display panel for sensing at least one of touch presence or touch location by using a touch sensing signal received from the first and second touch electrode metals (Lee [0052] Referring to FIG. 1, a touch display device according to embodiments of the present disclosure can provide an image display function for displaying images and a touch sensing function for sensing a user's touch. [0127] In addition, the touch sensing circuit TSC may apply a driving signal to each of the first touch electrode TE #1 and the second touch electrode TE #2, and may receive a sensing signal from each of the first touch electrode TE #1 and the second electrode TE #2). 
It would have been obvious to one of ordinary skill in the art to integrate Liu’s touch electrode widths into Lee’s touch display device “for enhancing the accuracy of sensing results of a border region of a touch panel”, as disclosed by Liu in [0003]. 

As to claim 2, Lee and Liu further disclose the touch display device according to claim 1, wherein the first step is maintained at a constant value in at least some areas of the inner area (Lee [0195] FIG. 20 illustrates a situation in which the encapsulation layer L14 is formed by laminating a first encapsulation layer L14 a, a second encapsulation layer L14 b, and a third encapsulation layer L14 c). 

As to claim 3, Lee and Liu further disclose the touch display device according to claim 1, wherein the lower electrode layer is a cathode electrode of a light emitting element (Lee [0140-141] Referring to FIG. 16, ..The OLED can include a first electrode E1 (e.g., an anode electrode or a cathode electrode).

As to claim 4, Liu further discloses the touch display device according to claim 1, wherein the second critical dimension has a value larger than the first critical dimension by a constant gap ([0027] ... It should be noted that, in the embodiment, border electrodes are narrower than central electrodes in width along the X-direction). 

As to claim 5, Lee further discloses the touch display device according to claim 1, wherein the second step has a smaller size than the first step and the second step is maintained at a constant value in at least some areas of the edge area (Fig. 20). 

As to claim 12, Lee discloses a touch display panel (Fig. 1, similar to claim 1, as a touch display panel is just a different naming terminology of touch display device), comprising: an inner area (Fig. 1 [0055] The touch display device according to embodiments of the present disclosure can include a touch panel TSP) having a first step between a first touch electrode metal and a lower electrode layer ([0209] Referring to FIG. 20, a plurality of touch lines TL electrically connected to a plurality of touch electrodes TE is disposed on a display panel DISP. In the outline region (the region outside the dam) of the display panel DISP, the encapsulation layer L14 may not be disposed under the plurality of touch lines TL). 
Lee fails to directly disclose the first touch electrode metal has a first critical dimension corresponding a line width of the first touch electrode metal. 
However, in a pertinent field of endeavor, Liu discloses a touch display device having two sensing regions (Liu Abstract) with central electrodes and border electrodes (Fig. 6: border electrodes 41A and 41B) with a first critical dimension corresponding a line width of the first touch electrode metal ([0024] ..For a simpler comparison, in practice, for example, it is assumed that the electrodes 41, 42, 51 and 52 and the electrode 11 in FIG. 2 are equal in width along the X-direction) 
The combination of Lee and Liu continues to teach an edge area (Lee [0055] The touch display device according to embodiments of the present disclosure can include a touch panel TSP. The peripheral area of DISP that surrounds touch panel TSP as the edge area) having at least one critical dimension compensation area (Neither the claim language nor the Application Specification disclose how a critical dimension compensation area is determined Please see 35 U.S.C. 112(a) Written Description Rejections and 35 U.S.C. 112(b) indefiniteness Rejections  above), which is located outside of the inner area, and having a second step between a second touch electrode metal with a second critical dimension corresponding a line width of the second touch electrode metal larger than the first critical dimension and the lower electrode layer (See claim 1 Office Action above). 
It would have been obvious to one of ordinary skill in the art to integrate Liu’s touch electrode widths into Lee’s touch display device “for enhancing the accuracy of sensing results of a border region of a touch panel”, as disclosed by Liu in [0003]. 

For dependent claims 6-11 and 13-20, art rejections have been skipped as such Office Action would not be meaningful when the term “critical dimension compensation area” is undefined/undetermined in the claims themselves and in their parent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621